United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2260
                                    ___________

David E. Proctor,                       *
                                        *
                   Appellant,           *
                                        *
       v.                               *
                                        * Appeal from the United States
Men's Wearhouse, Inc.; Kathleen T.      * District Court for the Eastern
Sullivan; Fred Singler; Carol           * District of Missouri.
Souvenier; Charlie Bresler; George      *
Zimmer; Terry Manuel; Julie Aguirre; *         [UNPUBLISHED]
Warren Randall; Steve Ambroz;           *
William Follas; Richard Rea; Galina     *
Michoulovina,                           *
                                        *
                   Appellees.           *
                                   ___________

                              Submitted: June 26, 2001

                                   Filed: July 27, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

        David E. Proctor appeals the district court's adverse grant of summary judgment
in his employment discrimination action. After a review of the record and the parties'
briefs, we conclude the judgment was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-